




Exhibit 10.8




                                












Global Payments Inc.
2011 Non-Employee DIRECTOR COMPENSATION PLAN












                                


 


TABLE OF CONTENTS


ARTICLE 1 PURPOSE
2

1.1
Background    2

1.2
Purpose    2

1.3
Eligibility    2

ARTICLE 2 DEFINITIONS
2

2.1
Definitions    2

ARTICLE 3 ADMINISTRATION
4

3.1
Administration    4

3.2
Reliance    4

ARTICLE 4 SHARES
4

4.1
Source of Shares for the Plan    4

ARTICLE 5 CASH COMPENSATION
5

5.1
Basic Cash Retainer    5

5.2
Supplemental Cash Retainer    5

5.3
Meeting Fees    5

5.4
Expense Reimbursement    5

ARTICLE 6 EQUITY COMPENSATION
6

6.1
Stock Awards    6

6.2
Adjustments    6





--------------------------------------------------------------------------------




6.3
Award Certificates    6

ARTICLE 7 Amendment, Modification and Termination
6

7.1
Amendment, Modification and Termination    6

ARTICLE 8 GENERAL PROVISIONS
7

8.1
Duration of the Plan    7

8.2
Expenses of the Plan    7



SCHEDULE I - DIRECTOR COMPENSATION SCHEDULE
Global Payments INC.
2011 Non-Employee DIRECTOR COMPENSATION PLAN




ARTICLE 1ARTICLE 1 PURPOSE
PURPOSE


1.1.    BACKGROUND1.1    Background. This plan is adopted to aggregate and
formalize the Company's compensation policies for non-employee directors of the
Company, including all cash and equity-based compensation. In 2010, the Board
adopted the Global Payments Inc. 2010 Non-Employee Director Compensation Plan
(the “2010 Director Plan”), as a subplan of the Global Payments Inc. Third
Amended and Restated 2005 Incentive Plan (the “2005 Incentive Plan”). The 2005
Incentive Plan has been terminated and replaced by the Global Payments Inc. 2011
Incentive Plan (the “2011 Incentive Plan”), which was approved by the Company's
shareholders at the 2011 annual meeting. Therefore, the 2010 Director Plan is
hereby terminated and replaced by this 2011 Non-Employee Director Compensation
Plan (the “Plan”) as of the Effective Date as defined below.
The Plan is considered to be and shall be operated as a subplan of the 2011
Incentive Plan, established pursuant to Section 4.3 of the 2011 Incentive Plan.
1.2.    Purpose1.2    Purpose. The purpose of the Plan is to attract, retain and
compensate highly-qualified individuals who are not employees of the Company or
any of its Subsidiaries or Affiliates for service as members of the Board by
providing them with competitive compensation and an equity interest in the
Company. The Company intends that the Plan will benefit the Company and its
shareholders by allowing Non-Employee Directors to have a personal financial
stake in the Company through an ownership interest in the Company's Stock and
will closely associate the interests of Non-Employee Directors with that of the
Company's shareholders.
1.3.    ELIGIBILITY1.3    Eligibility. Non-Employee Directors of the Company who
are Eligible Participants, as defined below, shall automatically be participants
in the Plan.


ARTICLE 2ARTICLE 2 DEFINITIONS
DEFINITIONS


2.1.    DEFINITIONS2.1    Definitions. Capitalized terms used herein and not
otherwise defined shall have the meanings given such terms in the Incentive
Plan. Unless the context clearly indicates otherwise, the following terms shall
have the following meanings:
(a)
“Annual Stock Retainer” means with respect to each Non-Employee Director for
each Plan Year, the dollar value to be delivered in the form of annual Stock
awards under the Plan, as





--------------------------------------------------------------------------------




established from time to time by the Committee and set forth in Schedule I
hereto.
(b)
“Basic Cash Retainer” means the annual cash retainer (excluding any Supplemental
Cash Retainer, Meeting Fees and expenses) payable by the Company to a
Non-Employee Director pursuant to Section 5.1 hereof for service as a director
of the Company; as established from time to time by the Committee and set forth
in Schedule I hereto.

(c)
“Board” means the Board of Directors of the Company.

(d)
“Committee” means the Compensation Committee of the Board.

(e)
“Company” means Global Payments Inc., a Georgia corporation, or any successor
corporation.

(f)
“Effective Date” of the Plan means September 28, 2011, the day after the 2011
annual shareholders meeting.

(g)
“Eligible Participant” means any person who is a Non-Employee Director on the
Effective Date or becomes a Non-Employee Director while this Plan is in effect;
except that any director who is a former employee shall not be an Eligible
Participant for a period of one year following the date of termination of
employment.

(h)
“Equity Award” means stock options, stock awards, restricted stock, restricted
stock units, stock appreciation rights, or other awards based on or derived from
the Stock which are authorized under the Incentive Plan for award to
Non-Employee Directors.

(i)
“Grant Date” of an Equity Award has the meaning given such term in Sections 6.1
hereof.

(j)
“Incentive Plan” means the Global Payments Inc. 2011 Incentive Plan, and any
subsequent equity compensation plan approved by the shareholders and designated
by the Board as the Incentive Plan for purposes of this Plan.

(k)
“Lead Director” means the Non-Employee Director who has been designated by the
Board as the Lead Director under the Board's Corporate Governance Guidelines.
The Lead Director shall have such duties as shall be assigned to him or her by
the Board in such Corporate Governance Guidelines.

(l)
“Meeting Fees” means fees for attending a meeting of the Board or one of its
Committees as set forth in Section 5.3 hereof.

(m)
“Non-Employee Director” means a director of the Company who is not an employee
of the Company or any of its Subsidiaries or Affiliates and who had not been
appointed or elected to the Board solely by reason of his or her affiliation
with a shareholder of the Company.

(n)
“Plan” means this Global Payments Inc. 2011 Non-Employee Director Compensation
Plan, as amended from time to time.

(o)
“Plan Year(s)” means the approximate twelve-month periods between annual
meetings of the shareholders of the Company, which, for purposes of the Plan,
are the periods for which annual retainers are earned.

(p)
“Supplemental Cash Retainer” means the supplemental annual cash retainer
(excluding Basic Cash Retainer, Meeting Fees and expenses) payable by the
Company to a Non-Employee Director pursuant to Section 5.2 hereof for service as
Lead Director or chair of a committee of the Board; as established from time to
time by the Committee and set forth in Schedule I hereto.

(q)
“Stock” means the common stock, par value no per share, of the Company.



ARTICLE 3ARTICLE 3 ADMINISTRATION
ADMINISTRATION


3.1.    ADMINISTRATION3.1    Administration. The Plan shall be administered by
the Committee. Subject to the provisions of the Plan, the Committee shall be
authorized to interpret the Plan, to establish, amend and rescind any rules and
regulations relating to the Plan, and to make all other




--------------------------------------------------------------------------------




determinations necessary or advisable for the administration of the Plan. The
Committee's interpretation of the Plan, and all actions taken and determinations
made by the Committee pursuant to the powers vested in it hereunder, shall be
conclusive and binding upon all parties concerned including the Company, its
shareholders and persons granted awards under the Plan. The Committee may
appoint a plan administrator to carry out the ministerial functions of the Plan,
but the administrator shall have no other authority or powers of the Committee.
3.2.    RELIANCE3.2    Reliance. In administering the Plan, the Committee may
rely upon any information furnished by the Company, its public accountants and
other experts. No individual will have personal liability by reason of anything
done or omitted to be done by the Company or the Committee in connection with
the Plan. This limitation of liability shall not be exclusive of any other
limitation of liability to which any such person may be entitled under the
Company's articles of incorporation or otherwise.


ARTICLE 4ARTICLE 4 SHARES
SHARES


4.1.    SOURCE OF SHARES FOR THE PLAN4.1    Source of Shares for the Plan.
Equity Awards that may be issued pursuant to the Plan shall be issued under the
Incentive Plan, subject to all of the terms and conditions of the Incentive
Plan. The terms contained in the Incentive Plan are incorporated into and made a
part of this Plan with respect to Equity Awards granted pursuant hereto, and any
such awards shall be governed by and construed in accordance with the Incentive
Plan. In the event of any actual or alleged conflict between the provisions of
the Incentive Plan and the provisions of this Plan, the provisions of the
Incentive Plan shall be controlling and determinative. This Plan does not
constitute a separate source of shares for the grant of the Equity Awards
described herein.


ARTICLE 5ARTICLE 5 CASH COMPENSATION
CASH COMPENSATION


5.1.    BASIC CASH RETAINER5.1    Basic Cash Retainer. Each Eligible Participant
shall be paid a Basic Cash Retainer for service as a director during each Plan
Year, payable in advance, on the first business day following each annual
meeting of shareholders. The amount of the Basic Cash Retainer shall be
established from time to time by the Committee. The amount of the Basic Cash
Retainer is set forth in Schedule I, as amended from time to time by the
Committee. Each person who first becomes an Eligible Participant on a date other
than an annual meeting date shall be paid a pro rata amount of the Basic Cash
Retainer for that Plan Year to reflect the actual number of days served in the
Plan Year.
5.2.    SUPPLEMENTAL CASH RETAINER5.2    Supplemental Cash Retainer. The Lead
Director and the chairs of each committee of the Board may be paid a
Supplemental Cash Retainer during a Plan Year, payable at the same times as
installments of the Basic Cash Retainer are paid. The amount of the Supplemental
Cash Retainers shall be established from time to time by the Committee, and
shall be set forth in Schedule I, as amended from time to time by the Committee.
A prorata Supplemental Cash Retainer will be paid to any Eligible Participant
who is elected by the Board to a position eligible for a Supplemental Cash
Retainer on a date other than the beginning of a Plan Year, to reflect the
actual number of days served in such eligible capacity during the Plan Year.
5.3.    MEETING FEES.5.3    Meeting Fees Each Eligible Participant shall be paid
a fee for each meeting of the Board or committee thereof in which he or she
participates. The amount of the fees shall be established from time to time by
the Committee and shall be set forth in Schedule I, as amended from time to time
by the Committee. For purposes of this provision, casual or unscheduled
conferences among directors




--------------------------------------------------------------------------------




shall not constitute an official meeting.
5.4.    EXPENSE REIMBURSEMENT.5.4    Expense Reimbursement All Eligible
Participants shall be reimbursed for reasonable travel and out-of-pocket
expenses in connection with attendance at meetings of the Board and its
committees, or other Company functions at which the Chief Executive Officer or
the Lead Director requests the director to participate.


ARTICLE 6ARTICLE 6 EQUITY COMPENSATION
EQUITY COMPENSATION


6.1.    STOCK AWARDS.6.1    Stock Awards Subject to share availability under the
Incentive Plan, each Eligible Participant shall be granted an award of
fully-vested Stock on the day that he or she first becomes an Eligible
Participant (“Initial Stock Grant”). In addition, subject to share availability
under the Incentive Plan, each Eligible Participant in service on the day
following an annual shareholders meeting will receive an award of fully-vested
Stock (“Annual Stock Grant” and collectively with the Initial Stock Grant, the
“Stock Grants”). Each such day that such awards are to be granted under the Plan
is referred to hereinafter as a “Grant Date.” The Stock Grants shall have the
following terms and conditions:
(a)    Number of Initial Stock Grants. The number of shares in the Initial Stock
Grant to an Eligible Participant shall be determined by multiplying the
Proration Factor (as defined below) by the amount determined by (A) dividing the
Annual Stock Retainer as in effect for that Plan Year, by the Fair Market Value
of the Stock on the Grant Date, and (B) rounding to the nearest whole number.
The Proration Factor is a fraction, the numerator of which is the number of full
months of service as a Non-Employee Director between the Grant Date and the next
annual shareholders' meeting date, and the denominator of which is 12.
(b)    Number of Annual Stock Grants. The number of shares in the Annual Stock
Grant to an Eligible Participant shall be determined by (A) dividing the Annual
Stock Retainer as in effect for that Plan Year, by the Fair Market Value of the
Stock on the Grant Date, and (B) rounding to the nearest whole number.
(c)    Other Plan Conditions. To the extent not specified herein, the Stock
Grants shall be subject to the terms and conditions of the Incentive Plan.    
6.2.    ADJUSTMENTS.6.2    Adjustments For the avoidance of doubt, the
adjustment provisions of the Incentive Plan (along with all of the other
provisions of the Incentive Plan) shall apply with respect to all Equity Awards
granted pursuant to this Plan.
6.3.    AWARD CERTIFICATES6.3    Award Certificates. All unvested Equity Awards
granted pursuant to this Plan shall be evidenced by a written award certificate,
which shall include such provisions, not inconsistent with the Plan or the
Incentive Plan, as may be specified by the Committee. The form of applicable
award certificates (if any) shall be approved by the Committee.


ARTICLE 7ARTICLE 7 Amendment, Modification and Termination
Amendment, Modification and Termination


7.1.    AMENDMENT, MODIFICATION AND TERMINATION.7.1    Amendment, Modification
and Termination The Committee may, at any time and from time to time, amend,
modify or terminate the Plan without shareholder approval; provided, however,
that if an amendment to the Plan would, in the reasonable opinion of the
Committee, require shareholder approval under applicable laws, policies or
regulations or the applicable listing or other requirements of a securities
exchange on which the Stock is listed or traded, then such amendment shall be
subject to shareholder approval; and provided further, that the Committee ay
condition any other amendment or modification on the approval of shareholders of
the




--------------------------------------------------------------------------------




Company for any reason. Modification of Equity Awards granted under this Plan
shall be subject to the provisions of the Incentive Plan.


ARTICLE 8ARTICLE 8 GENERAL PROVISIONS
General Provisions


8.1.    DURATION OF THE PLAN.8.1    Duration of the Plan The Plan shall remain
in effect until terminated by the Committee or the earlier termination or
expiration of the Incentive Plan, including any successor plans.
8.2.    EXPENSES OF THE PLAN8.2    Expenses of the Plan. The expenses of
administering the Plan shall be borne by the Company.
The foregoing is hereby acknowledged as being the Global Payments Inc. 2011
Non-Employee Director Compensation Plan, adopted by the Committee on September
27, 2011.
Global Payments Inc.


By: /s/ Suellyn P. Tornay
Suellyn P. Tornay
Executive Vice President, General Counsel and Corporate Secretary




SII-7


SCHEDULE I


DIRECTOR COMPENSATION SCHEDULE


The following shall remain in effect until changed by the Committee:


Annual Retainer:


Position Held
Basic
Cash Retainer
Supplemental Cash Retainer
Annual Stock Retainer
(FMV)
Lead Director
$55,000
$
50,000


$150,000
Audit Committee Chair
$55,000
$
20,000


$125,000
Compensation Committee Chair
$55,000
$
10,000


$125,000
Other Committee Chairs
$55,000
$
5,000


$125,000
Other Non-Employee Directors
$55,000
n/a


$125,000



Meeting Fees:


Board meeting attended in person: $1,500 (or $2,500 for Lead Director)


Committee meeting attended in person: $1,500 (or $2,500 for Committee Chair)


Notwithstanding the foregoing, each Non-Employee Director (including the
chairperson and the Lead




--------------------------------------------------------------------------------




Director) shall only receive $1,000 for a regularly scheduled telephonic meeting
or for telephonic participation by a director in a regularly scheduled meeting
otherwise held in person.








